Citation Nr: 0309832	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for disc protrusion, 
foraminal encroachment and scarring of nerve root with 
radiculitis and radiculopathy, L5-S1, including as secondary 
to the service-connected post-operative right and left knee 
injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



REMAND

The appellant had active duty from June 1977 to June 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that a statement of the case (SOC) was issued 
in June 2002 addressing other issues.  As the appellant did 
not file a timely substantive appeal, those issues are not 
before the Board.

The claim for service connection for a back condition is 
being remanded for due process reasons, as discussed below.

First, review of the claims file does not reflect that the 
veteran has been advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

Although the appellant was issued a VCAA letter in August 
2001 on other claims, he has never been provided proper 
notification of what is needed to substantiate his back claim 
and what VA's duties are with respect to this claim.  The 
last supplemental statement of the case (SSOC) was issued in 
October 2000.  No further action was taken on this claim in 
the intervening two years before the case was certified to 
the Board in December 2002.  The RO had ample opportunity to 
advise the appellant of the VCAA, and failed to do so.

The Board sincerely regrets remanding this case to the RO.  
As a result of the RO's neglect of this claim for over two 
years, the appellant's appeal has been seriously delayed.  
However, because of the change in the law brought about by 
the VCAA and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Second, since issuance of the last SSOC in October 2000, 
various VA medical records were obtained.  If a SOC or SSOC 
is prepared before the receipt of further evidence, a 
supplemental statement of the case must be issued to the 
veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence 
already associated with the claims file, and it is relevant 
to the issue because it shows current objective findings 
concerning the appellant's back condition.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), this claim is returned 
to the RO for consideration and the issuance of a 
supplemental statement of the case.

Documents in the claims file show that the appellant applied 
for benefits from the Social Security Administration in 2001.  
An October 2001 VA medical record shows his report that his 
claim had been denied, but he was planning to reapply.  
Because VA is obligated under law to obtain all relevant 
governmental records, the RO shall obtain the appellant's 
Social Security Administration disability file.   38 U.S.C.A. 
§ 5103A(c) (West 2002).  

The record also indicates that between 1996-1997, the 
appellant's back was injured in a private employment 
accident.  Although the Board has not reviewed the record 
with a view towards ascertaining the merits of the claim, the 
appellant's primary contention appears to be that the 
service-connected bilateral knee disorders caused his back 
disability.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, when the 
RO readjudicates this claim, consideration should be given to 
whether aggravation of the non-service connected back 
disorder by the service-connected bilateral knee disorder is 
shown.  

Accordingly, to ensure full compliance with due process 
requirements and to complete the record, the case is REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  The RO should then obtain any 
referenced records.

In particular, the RO must obtain (a) the 
appellant's adjudication and medical 
records from the Social Security 
Administration and (b) any medical or 
accident records generated in the course 
of his claim(s) for workmen's 
compensation benefits between 1996 to 
1997.  

2.  The RO should then readjudicate this 
claim, with due consideration of direct, 
secondary and Allen theories of 
entitlement as are described above.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC must include consideration of all 
medical evidence pertinent to the 
veteran's claim received since the 
supplemental statement of the case of 
October 2000 and provide the veteran 
citation to 38 C.F.R. § 3.159.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  The appellant is further advised that his 
failure to report for any scheduled examinations without good 
cause may result in the claim being considered on the 
evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




